NOTE: This order is nonprecedential.
United States Court of AppeaIs
forithe Federal Circuit
SOVERAIN SOFTWARE LLC,
Plain,tiff-Appellee,
V.
NE\NEGG INC.,
Defendan.t-Appellant.
2011-1009
Appeal from the United States District Court for the
Eastern District of Texas in case -no. 07-CV-0511, Judge
Leonard Davis.
ON MOTION
ORDER
Soverain Software LLC, moves for leave to file a sur-
reply in opposition to Avon Products, Inc.’s motion for
leave to file a brief amicus curiae. The court notes that
Avon’s motion for leave to file a brief amicus curiae was
denied on January 27, 2011.
Upon consideration thereof
IT ls 0RDERED THAT:

SOVERAIN SOFTWARE v. NEWEGG 2
The motion is denied as moot
FOR THE COURT
FEB 93 2011 131 Jan H@rba1y
Date J an Horbaly
Clerk
cc: Kenneth R. Adamo, Esq.
Kent E. Baldauf, Jr., Esq.
Paul J. Ripp, Esq.
Michael Nicodema, ESq. F"_£o
U.S.COU
821 n»EF§B€§.‘l"é1EE'i?rF°"
FEB 03 2011
I|l|lUI|.V
ClR